As filed with the Securities and Exchange Commission on September 14, 2009 1933 Act Registration File No.333-62298 1940 Act File No. 811-10401 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.154 [X] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.156 TRUST FOR PROFESSIONAL MANAGERS (Exact Name of Registrant as Specified in Charter) 615 East
